Weight, C. J.
The motion to set aside the judgment of affirmance should have been sustained. The cause was appealed after the commencement of the regular term, and was not pending therein, nor among those continued under the general order. The appeal was properly returnable only to the next regular term after it was taken. Wilkie et al. v. Jones, Morris 97.
The return of the appeal by the justice and the notice thereof, as provided for in section 2340-41 of the Code, refer to regular and not special terms.
Judgment reversed and cause remanded.